Citation Nr: 1823958	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-49 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of adenocarcinoma of the lung, status post surgery, prior to November 20, 2017, and in excess of 60 percent thereafter.

2.  Entitlement to an initial compensable rating for surgical scars associated with adenocarcinoma of the lung, status post surgery. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The RO last considered a claim for a total rating based on individual unemployability (TDIU) several years before the Veteran was awarded service connection for lung cancer.  In his 2017 appeal, he discussed his inability to find employment.  The Board will not take jurisdiction over a TDIU claim at this time, since it is not premised solely on the residuals of his lung cancer (the only claim before the Board), but also on the symptoms of his service-connected posttraumatic stress disorder (PTSD).  However, his statements are enough that the RO should send him VA Form 21-8940 so he can file a claim for TDIU if he wishes to do so. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the appeal period prior to November 20, 2017, the Veteran's lung disability was not manifested by Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent.

2.  For the appeal period beginning November 20, 2017, the Veteran's lung disability was not manifested by FEV-1/FVC less than 40 percent, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption, or; cor pulmonale, or; right ventricular hypertrophy, or; pulmonary hypertension, or; episodes of acute respiratory failure, or; requiring outpatient oxygen therapy.  

3.  The Veteran's linear, surgical scars on his chest are neither painful nor unstable.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of adenocarcinoma of the lung, status post surgery, prior to November 20, 2017, and in excess of 60 percent thereafter, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6604/6844 (2017).

2.  The criteria for a compensable rating for scars, status post lung cancer surgery associated with adenocarcinoma of the lung, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Laws and Analysis for Lung Disabilities

The evidence demonstrates that the Veteran had lung surgery on May 1, 2015 at the VA Medical Center in Atlanta.  Following his procedure, the Veteran filed a claim for service connection for lung cancer on December 2, 2015.  In an April 2016 rating decision, the RO granted service connection for right lung cancer, status post surgery with scar, and assigned a 0 percent evaluation effective December 2, 2015.  The Veran filed a notice of disagreement with the noncompensable rating assigned, and a Statement of the Case was issued in August 2017.  A corresponding August 2017 rating decision granted an initial 10 percent rating for adenocarcinoma of the lung, status post surgery, effective December 2, 2015.  In a subsequent January 2018 rating decision, the Veteran's rating was increased to 60 percent effective November 20, 2017.  Accordingly, the Board will consider whether a rating in excess of 10 percent for adenocarcinoma of the lung, status post surgery, was warranted prior to November 20, 2017, and whether a rating in excess of 60 percent is warranted thereafter.

The Board recognizes that in his 2017 appeal, the Veteran stated that he only wanted VA to recognize his lung cancer was due to his Agent Orange exposure.  The Board assures him this was, indeed, the basis of the grant of service connection, even if that was not entirely clear from the letter he received.  He has made few specific arguments as to why he believes higher ratings should be assigned.  He did mention he has shortness of breath since the surgery, and that symptom is addressed below, on the basis of pulmonary function test results.  He also stated he was not filing any claims based on the scars, but the Board will consider the scar ratings as part of his overall appeal.

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's lung disability has been rated under to 38 C.F.R. § 4.97, Diagnostic Codes 6819-6604.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 
38 C.F.R. § 4.27.  

Under Diagnostic Code 6819, malignant neoplasms of the respiratory system are assigned a rating of 100 percent during the active stage, which shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  However, six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the condition is rated on residuals.

In this case, the Veteran's surgery was performed on May 1, 2015.  The Veteran filed his claim for service connection for lung cancer in December 2015 (more than 6 months following the lung surgery).  As such, the Veteran is not entitled to a 100 percent disability rating as he was, unfortunately, not service connected for his lung cancer during the 6 months following his surgery.

As it pertains to residuals associated with the Veteran's now service-connected lung disability, the RO chose to assign Diagnostic Code 6604 which pertains to chronic obstructive pulmonary disease (COPD).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538(1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629(1992).  Here, the Veteran underwent surgery for his lung cancer which involved wedge resection of the right upper lobe.  It seems this would be more appropriately rated under Diagnostic Code 6844 for post-surgical residuals.  However, the rating criteria for Diagnostic Code 6604 (for obstructive lung disease) and Diagnostic Code 6844 (for restrictive lung disease) are identical, so there is no point in changing the diagnostic code at this time.

Under the general rating formula for either obstructive or restrictive lung disease, a 10 percent rating is warranted for FEV-1 of 71 to 80 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  38 C.F.R. § 4.97.

A 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  38 C.F.R. 
§ 4.97.

A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97.

A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

The post-bronchodilator findings for pulmonary function tests (PFT) are the standard in pulmonary assessment.  See 38 C.F.R. § 4.96 (d)(5) (2017).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  Id.  Also, when there is a disparity between the results of different PFTs (FEV-1, FVC, etc.) so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation.  See 38 C.F.R. § 4.96 (d)(6) (2017).

The evidence includes a March 2016 VA respiratory examination report.  At that time post-bronchodilator tests results were better than the pre-bronchodilator results.  Specifically, post-bronchodilator tests results were as follows: FVC 83 percent predicted; FEV-1 65 percent predicted; FEV-1/FVC 78 percent predicted; and DLCO was unreported.  The examiner indicated that the most accurate test was the FEV-1/FVC results, and those results supported a 10 percent rating.

In a June 2013 VA treatment record, the Veteran was noted to have DLCO of 70 percent, which would also support a 10 percent rating.  The remaining VA treatment records do not include pulmonary function tests. 

The Veteran was afforded another VA respiratory examination in November 2017.  During this examination, the post-bronchodilator results were poorer than the pre-bronchodilator results; as such, pre-bronchodilator results will be used for rating purposes.  In this regard, pre-bronchodilator results were as follows: FVC 72 percent predicted; FEV-1 60 percent predicted; FEV-1/FVC 55 percent predicted; and DLCO was unreported.  The examiner indicated that the most accurate test was the FEV-1/FVC results, and those results met the criteria for a 60 percent rating.

Upon review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's lung disability is not warranted for the appeal period prior to November 20, 2017.  As noted above, the examiners indicated that the most accurate test to evaluate the Veteran's disability was the FEV-1/FVC result.  Prior to November 20, 2017 the evidence does not show that the Veteran's FEV-1/FVC results were 56 to 70 percent.  Instead, the March 2016 examiner noted that the Veteran had FEV-1/FVC pf 78 percent predicted, which is contemplated by the currently assigned 10 percent rating prior to November 20, 2017.

Similarly, a rating in excess of 60 percent is not warranted for the period beginning November 20, 2017.  In this regard, the evidence does not show that the Veteran's lung disability has been manifested by FEV-1/FVC of less than 40 percent; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale; pulmonary hypertension; episodes of acute respiratory failure; or requiring the use of outpatient oxygen therapy.  

For these reasons, the Board finds that an initial rating in excess of 10 percent for residuals of adenocarcinoma of the lung, status post surgery, prior to November 20, 2017, and in excess of 60 percent thereafter is not warranted.

The Veteran has also been assigned a noncompensable rating for his surgical scars associated with the surgery for the lung cancer.  This disability has been rated under Diagnostic Code 7805-7804 for scars, including linear scars.  Under Diagnostic 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  

During a November 2017 VA scar examination, the Veteran was noted to have linear scars on his chest.  None of the scars were noted to be painful or unstable.  The remaining evidence of record does not show that the Veteran has any symptoms associated with his scars.  As such, a compensable rating is not warranted.  

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board expresses its sincere appreciation to the Veteran for his military service, but higher ratings are not warranted at this time.  As noted in the Introduction, if he believes the combination of his disabilities, particularly his PTSD and lung cancer residuals, prevent him from obtaining gainful employment, he should file a formal TDIU claim.









	(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 10 percent for residuals of adenocarcinoma of the lung, status post surgery, prior to November 20, 2017, and in excess of 60 percent thereafter, is denied. 

An initial compensable rating for scars associated with adenocarcinoma of the lung, status post surgery, is denied.
   

______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


